Exhibit 10.2

 

EXECUTION VERSION

 

SECOND AMENDMENT

 

Dated as of June 21, 2018

 

to

 

AMENDED AND RESTATED CREDIT AGREEMENT

 

among

 

iSTAR INC.,
as Borrower,

 

The Several Banks from Time to Time Parties Thereto,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

Dated as of September 27, 2017

 

J.P. MORGAN SECURITIES LLC,

 

MERRILL LYNCH, PIERCE, FENNER & SMITH
        INCORPORATED,

 

and

 

BARCLAYS BANK PLC,

 

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

SECOND AMENDMENT

 

SECOND AMENDMENT, dated as of June 21, 2018 (this “Amendment”), among iSTAR INC.
(the “Borrower”), the Banks (as defined below) listed on the signature
pages hereof and JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”).  J.P. Morgan Securities LLC, Merrill
Lynch, Pierce, Fenner & Smith Incorporated and Barclays Bank PLC are acting as
joint lead arrangers and joint bookrunners in connection with this Amendment
(collectively, the “Joint Lead Arrangers”).

 

W I T N E S S E T H:

 

WHEREAS, reference is hereby made to the Amended and Restated Credit Agreement
dated as of September 27, 2017 (as amended pursuant to the Letter Agreement
dated as of December 22, 2017, the “Existing Credit Agreement” and, as amended
by this Amendment and as further amended, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among others, the Borrower, the
several lenders from time to time parties thereto (the “Banks”) and the
Administrative Agent;

 

WHEREAS, the Borrower has requested that the Banks agree to certain amendments
to the Credit Agreement; and

 

WHEREAS, the Banks are willing to agree to the requested amendments based upon
the terms and conditions set forth in this Amendment.

 

NOW, THEREFORE, in consideration of the premises contained herein, the parties
hereto agree as follows:

 

SECTION 1.                            Defined Terms.  Unless otherwise defined
herein, capitalized terms are used herein as defined in the Credit Agreement as
amended hereby.

 

SECTION 2.                            Amendments of the Existing Credit
Agreement.

 

(a)                                 The Existing Credit Agreement is hereby
amended effective as of the Amendment Effective Date as follows:

 

(i)                                     Section 1.1 of the Existing Credit
Agreement is hereby amended by adding thereto the following new definitions in
their appropriate alphabetical order:

 

““Approved Electronic Platform” has the meaning assigned to it in
Section 7.11(a).

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations  or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Communications” has the meaning assigned to it in Section 7.10(c).”.

 

--------------------------------------------------------------------------------


 

“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.

 

(ii)                                  The definition of “Assignment and
Assumption” under Section 1.1 of the Existing Credit Agreement is hereby amended
by adding at the end thereof the following:

 

“or any other form (including electronic records generated by the use of an
electronic platform) approved by the Administrative Agent.”.

 

(iii)                               The definition of “Construction Loans” under
Section 1.1 of the Existing Credit Agreement is hereby amended by replacing such
definition in its entirety with the following:

 

““Construction Loans” means a loan or participation in a loan made for the
construction or development of real property owned by the borrower thereof and
secured at such time by a Mortgage on such real property or secured by an
interest in a special purpose entity substantially similar to the organizational
and corporate structure and documentation of the Covered Subsidiaries that
directly or indirectly owns the real property, in each case the term of which
loan shall not exceed five years; provided, that upon issuance of a temporary
certificate of occupancy related to the underlying real property, the loan shall
qualify as a Loan Asset that is not a Construction Loan for so long as a
temporary or final certificate of occupancy is in effect (including pursuant to
any renewals thereof).”.

 

(iv)                              The definition of “Excluded Assets” under
Section 1.1 of the Existing Credit Agreement is hereby amended by replacing such
definition in its entirety with the following:

 

““Excluded Assets” means the assets owned by the Covered Subsidiaries identified
from time to time on Schedule 1.1D, none of which shall constitute a Covered
Asset.”.

 

(v)                                 The definition of “LTC” under Section 1.1 of
the Existing Credit Agreement is hereby amended by adding immediately after the
word “project” contained in such definition:

 

“(including all material and labor costs, land acquisition costs, and
architectural, engineering, development, financing, and legal fees, and other
pre- and post-construction expenses)”.

 

(vi)                              The definition of “Plan” under Section 1.1 of
the Existing Credit Agreement is hereby amended by replacing such definition in
its entirety with the following:

 

““Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Code and either (i) is
maintained, or contributed to, by any member of the ERISA Group , (ii) has at
any time within the preceding five years been maintained, or contributed to, by
any Person which was at such time a

 

2

--------------------------------------------------------------------------------


 

member of the ERISA Group or (iii) to which any member of the ERISA Group has
had liability within the previous five years.”.

 

(vii)                           The definition of “Prime Rate” under Section 1.1
of the Existing Credit Agreement is hereby amended by replacing such definition
in its entirety with the following:

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent in consultation with the Borrower) or any similar release by the Federal
Reserve Board (as determined by the Administrative Agent in consultation with
the Borrower). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced or quoted as being
effective.”.

 

(viii)                        The definition of “Sanctioned Country” under
Section 1.1 of the Existing Credit Agreement is hereby amended by replacing such
definition in its entirety with the following:

 

““Sanctioned Country” means at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Cuba, the Crimea region of the Ukraine, Iran, North Korea and Syria).”.

 

(ix)                              The definition of “Termination Event” under
Section 1.1 of the Existing Credit Agreement is amended by deleting clause
(ii) contained in such definition and renumbering the clauses immediately
following such deleted clause (ii) accordingly.

 

(x)                                 The second paragraph of Section 2.6(a) of
the Existing Credit Agreement is hereby amended by replacing the first sentence
of such paragraph in its entirety with the following:

 

“Each such election shall be made by delivering a notice in a form approved by
the Administrative Agent (a “Notice of Interest Rate Election”) to the
Administrative Agent at least three (3) Eurodollar Business Days prior to, but
excluding, the effective date of the conversion or continuation selected in such
notice.”.

 

(xi)                              Section 4.6(a) of the Existing Credit
Agreement is hereby amended by replacing such Section in its entirety with the
following:

 

“(a)  Except as set forth on Schedule 4.6(a) attached hereto, neither the ERISA
Group nor any other Covered Party is a member of or has entered into,
maintained, contributed to, or been required to contribute to, or may incur any
liability with respect to any Plan or Multiemployer Plan.  Except as could not
be reasonably expected to have a Material Adverse

 

3

--------------------------------------------------------------------------------


 

Effect individually or in the aggregate (i) there has been no filing pursuant to
Section 412 of the Code or Section 302 of ERISA of an application for a waiver
of the minimum funding standards with respect to any Plan; (ii) there has been
no failure to make by its due date any required installment under
Section 430(j) of the Code with respect to any Plan nor a failure by the
Borrower nor any member of the ERISA Group to make any required contribution to
a Multiemployer Plan; (iii) there has been no determination that any Plan is or
is expected to be in “at risk” status (within the meaning of Section 430 of the
Code or Section 303 of ERISA); (iv) the present value of all accrued benefits
under each Plan (determined based on the assumptions used by such Plans pursuant
to Section 430(h) of the Code) did not, as of the last annual valuation date
prior to the date on which this representation is made or deemed made, exceed by
more than an immaterial amount the value of the assets of such Plan (as
determined pursuant to Section 430(g) of the Code) allocable to such accrued
benefits, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of ASC Topic
715-30) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than an immaterial amount the fair
market value of the assets of all such underfunded Plans; (v) no liability to
the PBGC (other than required premium payments), the Internal Revenue Service,
any Plan or any trust established under Title IV of ERISA has been or is
expected to be incurred by any member of the ERISA Group other than in the
ordinary course; and (vi) no Termination Event has occurred or is reasonably
expected to occur.  The Borrower and its Subsidiaries have no contingent
liabilities with respect to any post retirement benefits under a Welfare Plan,
other than liability for continuation coverage described in article 6 of Title 1
of ERISA, and except as would not be reasonably expected to have a Material
Adverse Effect.  In the event that at any time after the Closing Date, the
Borrower or any other Covered Party shall sponsor or contribute to any other
material Plan or Multiemployer Plan, the Borrower promptly shall notify the
Administrative Agent thereof (and from and after such notice, Schedule
4.6(a) shall be deemed modified thereby).”.

 

(xii)                           Section 5.1 of the Existing Credit Agreement is
hereby amended by adding the following new subsection (o) in such Section as
follows:

 

“(o)  promptly following any reasonable request therefor, information and
documentation reasonably requested by the Administrative Agent or any Bank for
purposes of compliance with applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.”.

 

(xiii)                        Section 5.10(a) of the Existing Credit Agreement
is hereby amended by replacing such Section in its entirety with the following:

 

“(a) The Borrower shall not, and shall not permit its Subsidiaries to, declare
and/or pay (or incur any obligation (contingent or otherwise) to declare and/or
pay) dividends (whether in the form of cash, common

 

4

--------------------------------------------------------------------------------


 

stock or other equity interests) on its equity interests or declare and/or make
(and incur any obligation (contingent or otherwise) to declare and/or make)
distributions with respect thereto; provided that, (x) the Borrower shall be
permitted to declare and/or pay (and incur any obligation (contingent or
otherwise) to declare and/or pay) dividends (which may, for the avoidance of
doubt, be in the form of cash, common stock or other equity interests) on its
equity interests or declare and/or make (and incur any obligation (contingent or
otherwise) to declare and/or make) distributions with respect thereto in an
amount for any Fiscal Year equal to such amount as is necessary for the Borrower
to (i) maintain its qualification as a REIT and (ii) so long as no Event of
Default is continuing or would result therefrom, avoid payment or imposition of
any entity-level tax on the Borrower (including pursuant to Section 4981 of the
Code) that could be avoided by reason of a distribution by the Borrower; and
(y) in addition to the dividends and distributions permitted to be made under
clause (x), the Borrower and each Subsidiary may declare and/or make (and incur
any obligation (contingent or otherwise) to declare and/or make) any other
dividends or distributions (except dividends or distributions of Loan Assets,
Real Property Assets or Securities that are Collateral, Covered Assets or equity
interests in a Pledged Subsidiary or Covered Subsidiary), provided that such
other dividends or distributions may only be made if at the time of such
dividends or distributions, (i) no Material Default or Event of Default shall
have occurred and be continuing or result therefrom and (ii) taking into account
such dividend or distribution, the Borrower and its Subsidiaries shall be in
compliance, on a pro forma basis, with the provisions of Article V (Affirmative
and Negative Covenants).”.

 

(xiv)                       Article VII of the Existing Credit Agreement is
hereby amended by adding the following new Section 7.11 as follows:

 

“Section 7.11.                    Posting of Communications.  (a) The Borrower
agrees that the Administrative Agent may, but shall not be obligated to, make
any Communications available to the Banks by posting the Communications on
IntraLinks™, DebtDomain, SyndTrak, ClearPar or any other electronic platform
chosen by the Administrative Agent to be its electronic transmission system (the
“Approved Electronic Platform”).

 

(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including a user
ID/password authorization system) and the Approved Electronic Platform is
secured through a per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Banks and
the Borrower acknowledges and agrees that the distribution of material through
an electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Bank that are added to the Approved Electronic Platform, and that there are
confidentiality and other risks associated with such distribution. Each of the
Banks and the Borrower hereby approves

 

5

--------------------------------------------------------------------------------


 

distribution of the Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.

 

(c) THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS IS”
AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE
ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE APPROVED
ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR OMISSIONS IN
THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE APPLICABLE PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM. IN NO
EVENT SHALL THE ADMINISTRATIVE AGENT, ANY OTHER AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
COVERED PARTY, ANY BANK OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY
KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT
OF ANY COVERED PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC PLATFORM.

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
or any other Covered Party pursuant to any Loan Document or the transactions
contemplated therein which is distributed by the Administrative Agent or any
Bank by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.

 

(d) Each Bank agrees that notice to it (as provided in the next sentence)
specifying that Communications have been posted to the Approved Electronic
Platform shall constitute effective delivery of the Communications to such Bank
for purposes of the Loan Documents. Each Bank agrees (i) to notify the
Administrative Agent in writing (which could be in the form of electronic
communication) from time to time of such Bank’s email address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such email address.

 

(e) Each of the Banks and the Borrower agrees that the Administrative Agent may,
but (except as may be required by applicable law) shall not

 

6

--------------------------------------------------------------------------------


 

be obligated to, store the Communications on the Approved Electronic Platform in
accordance with the Administrative Agent’s generally applicable document
retention procedures and policies.

 

(f) Nothing herein shall prejudice the right of the Administrative Agent or any
Bank to give any notice or other communication pursuant to any Loan Document in
any other manner specified in such Loan Document.”.

 

(xv)                          Article VII of the Existing Credit Agreement is
hereby amended by adding the following new Section 7.12 as follows:

 

“Section 7.12.                    Certain ERISA Matters. (a) Each Bank
(x) represents and warrants, as of the date such Person became a Bank party
hereto, to, and (y) covenants, from the date such Person became a Bank party
hereto to the date such Person ceases being a Bank party hereto, for the benefit
of, the Administrative Agent, and each other Agent and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

(i) such Bank is not using “plan assets” (within the meaning of the Plan Asset
Regulations) of one or more Benefit Plans in connection with the Loans or the
Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Bank’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

 

(iii) (A) such Bank is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Bank
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Bank, the requirements of subsection (a) of Part I of
PTE 84-14 are satisfied with respect to such

 

7

--------------------------------------------------------------------------------


 

Bank’s entrance into, participation in, administration of and performance of the
Loans, the Commitments and this Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such Bank.

 

(b) In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the date such Person became a Bank party hereto, to, and (y) covenants,
from the date such Person became a Bank party hereto to the date such Person
ceases being a Bank party hereto, for the benefit of, the Administrative Agent,
and each other Agent and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower or any other Covered Party,
that:

 

(i) none of the Administrative Agent, or any other Agent or any of their
respective Affiliates is a fiduciary with respect to the assets of such Bank
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21, as amended from time to time) and is
a bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
obligations),

 

(iv) the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

8

--------------------------------------------------------------------------------


 

(v) no fee or other compensation is being paid directly to the Administrative
Agent, or any other Agent or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

 

(c) The Administrative Agent, and each other Agent hereby informs the Banks that
each such Person is not undertaking to provide impartial investment advice, or
to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof
(i) may receive interest or other payments with respect to the Loans, the
Commitments and this Agreement, (ii) may recognize a gain if it extended the
Loans or the Commitments for an amount less than the amount being paid for an
interest in the Loans or the Commitments by such Bank or (iii) may receive fees
or other payments in connection with the transactions contemplated hereby, the
Loan Documents or otherwise, including structuring fees, commitment fees,
arrangement fees, facility fees, upfront fees, underwriting fees, ticking fees,
agency fees, administrative agent or collateral agent fees, utilization fees,
minimum usage fees, letter of credit fees, fronting fees, deal-away or alternate
transaction fees, amendment fees, processing fees, term out premiums, banker’s
acceptance fees, breakage or other early termination fees or fees similar to the
foregoing.”.

 

(xvi)                       Section 8.1(b) of the Existing Credit Agreement is
hereby amended by replacing such Section in its entirety with the following:

 

“(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in paragraph (a)(i) have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in paragraph (a)(i) have not
arisen but either (w) the supervisor for the administrator of the Screen Rate
has made a public statement that the administrator of the Screen Rate is
insolvent (and there is no successor administrator that will continue
publication of the Screen Rate), (x) the administrator of the Screen Rate has
made a public statement identifying a specific date after which the Screen Rate
will permanently or indefinitely cease to be published by it (and there is no
successor administrator that will continue publication of the Screen Rate),
(y) the supervisor for the administrator of the Screen Rate has made a public
statement identifying a specific date after which the Screen Rate will
permanently or indefinitely cease to be published or (z) the supervisor for the
administrator of the Screen Rate or a Governmental Authority having jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which the Screen Rate may no longer be used for determining interest
rates for loans, then the Administrative Agent and the Borrower shall endeavor
to establish an alternate rate of interest to the Eurodollar Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for syndicated loans in the United States at such time, and

 

9

--------------------------------------------------------------------------------


 

shall enter into an amendment to this Agreement to reflect such alternate rate
of interest and such other related changes to this Agreement as may be
applicable. Notwithstanding anything to the contrary in Section 9.5, such
amendment shall become effective without any further action or consent of any
other party to this Agreement so long as the Administrative Agent shall not have
received, within five Business Days of the date notice of such alternate rate of
interest is provided to the Banks, a written notice from the Required Banks
stating that such Required Banks object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (ii) of the first sentence of
this Section 8.1(b), only to the extent the Screen Rate for Dollars and such
Interest Period is not available or published at such time on a current basis),
(x) any Notice of Interest Rate Election that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (y) if any Notice of Borrowing requests a Eurodollar
Borrowing, such Borrowing shall be made as an Base Rate Borrowing; provided
that, if such alternate rate of interest shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.”.

 

(xvii)                    Section 8.3(a) of the Existing Credit Agreement is
hereby amended by deleting the term “Non-Excluded” from the parenthetical
immediately before clause (ii) of such Section.

 

(xviii)                 Section 8.4(a) of the Existing Credit Agreement is
hereby amended by replacing such Section in its entirety with the following:

 

“(a) Any and all payments made by or on behalf of the Borrower to or for the
account of any Bank or the Administrative Agent hereunder or under any other
Loan Document shall be made free and clear of and without deduction for or on
account of any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding (i) in the case of each Bank and the Administrative Agent, taxes
imposed on its income, and franchise taxes imposed on it, by (A) the
jurisdiction under the laws of which such Bank or the Administrative Agent (as
the case may be) is organized or any political subdivision thereof, (B) in the
case of each Bank, the jurisdiction of such Bank’s Applicable Lending Office or
any political subdivision thereof or (C) any other jurisdiction (or any
political subdivision thereof) as a result of a present or former connection
between such Bank or the Administrative Agent and such other jurisdiction,
except to the extent that such connection would not have arisen but for entering
into the transactions contemplated hereby and (ii) U.S. federal withholding
taxes imposed under FATCA (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, withholdings and liabilities being hereinafter referred to
as “Non-Excluded Taxes”); provided that, if any Non-Excluded Taxes are required
to be deducted from or in respect of any sum payable hereunder or under any
other Loan Document, as determined in good faith by the applicable withholding
agent, (w) the sum payable by the Borrower shall be increased as necessary so
that after making all required deductions of Non-Excluded Taxes (including,
without limitation, deductions of Non-Excluded Taxes applicable to additional
sums payable under this Section 8.4) such Bank or the Administrative Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions

 

10

--------------------------------------------------------------------------------


 

been made, (x) the Borrower shall make or cause to be made all deductions as
required by applicable law, (y) the Borrower shall pay or cause to be paid the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law and (z) the Borrower shall furnish to the
Administrative Agent, at its address referred to in Section 9.1, the original or
a certified copy of a receipt evidencing payment thereof.”

 

(xix)                       Section 9.1 of the Existing Credit Agreement is
hereby amended by adding a reference therein to “(a)” immediately before the
first sentence in such Section and adding the following new sentence at the end
of such Section:

 

“Notices delivered through Approved Electronic Platforms, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).”.

 

(xx)                          Section 9.1 of the Existing Credit Agreement is
hereby amended by adding the following new paragraphs (b), (c) and (d) in such
Section as follows:

 

“(b)  Notices and other communications to the Banks hereunder may be delivered
or furnished by using Approved Electronic Platforms pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Bank.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(c)  Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(d)  Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto.”.

 

(xxi)                       Section 9.6(c)(ii)(B) of the Existing Credit
Agreement is hereby amended by replacing such Section in its entirety with the
following:

 

11

--------------------------------------------------------------------------------


 

“(1) the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Approved Electronic Platform as to which the Administrative Agent
and the parties to the Assignment and Assumption are participants, together with
a processing and recordation fee of $3,500 (other than in the case of an
assignment to the Borrower as contemplated by Section 2.13) and (2) the
assigning Bank shall have paid in full any amounts owing by it to the
Administrative Agent; and”.

 

(xxii)                    The Existing Credit Agreement is hereby amended by
replacing all references to “J.P. Morgan Securities, LLC” with “JPMorgan Chase
Bank, N.A.”

 

(b)                                 The amendments of the Existing Credit
Agreement set forth in this Section 2 is subject to the satisfaction of the
conditions set forth in Section 4 of this Amendment.

 

SECTION 3.                            Representations and Warranties.  On and as
of the date hereof, the Borrower hereby confirms, reaffirms and restates that
each of the representations and warranties set forth in Article IV of the Credit
Agreement and Section III of the Security Agreement are, after giving effect to
this Amendment, true and correct in all material respects except to the extent
that such representations and warranties expressly relate solely to a specific
earlier date, and except for any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect,” or similar language, in which
case the Borrower hereby confirms, reaffirms and restates that such
representations and warranties are true and correct in all respects.

 

SECTION 4.                            Conditions to Effectiveness.  The
effectiveness of this Amendment is subject to the satisfaction of each of the
following conditions (the date on which such conditions are satisfied, the
“Amendment Effective Date”):

 

(a)                                 the Borrower, the Administrative Agent and
the requested Bank shall have executed and delivered to the Administrative Agent
a duly executed original of this Amendment;

 

(b)                                 the Administrative Agent shall have
received, on or before the Amendment Effective Date, (i) (x) all fees due and
payable required to be paid by the Borrower on or before the Amendment Effective
Date and (y) all other fees required to be paid and all expenses for which
invoices have been presented and (ii) the reasonable and documented fees and
expenses accrued through the Amendment Effective Date of Simpson Thacher &
Bartlett LLP;

 

(c)                                  no Default or Event of Default shall have
occurred and be continuing before or immediately after giving effect to the
transactions contemplated hereby; and

 

(d)                                 the Administrative Agent shall have received
(x) the Collateral and Covered Assets List, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and (y) a Borrowing Base
Certificate, dated as of, and after giving effect to, the Amendment Effective
Date and duly executed by a financial officer of the Borrower, reflecting a
Borrowing Base as of the Amendment Effective Date of not less than $325,000,000.

 

SECTION 5.                            Continuing Effect; No Other Amendments or
Consents.

 

(a)                                 Except as expressly provided herein, all of
the terms and provisions of the Credit Agreement and the other Loan Documents
are and shall remain in full force and effect.  The

 

12

--------------------------------------------------------------------------------


 

amendments provided for herein are limited to the specific sections of the
Existing Credit Agreement specified herein and shall not constitute a consent,
waiver or amendment of, or an indication of the Administrative Agent’s or the
Banks’ willingness to consent to any action requiring consent under any other
provisions of the Existing Credit Agreement or the same section for any other
date or time period. Upon the effectiveness of the amendments set forth herein,
on and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement,” “the Agreement,” “hereunder,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “Credit Agreement,” “thereunder,” “thereof” or words of
like import referring to the Credit Agreement, shall mean and be a reference to
the Credit Agreement as amended hereby.

 

(b)                                 The Borrower and the other parties hereto
acknowledge and agree that this Amendment shall constitute a Loan Document.

 

(c)                                  This Amendment shall not extinguish the
obligations outstanding under the Credit Agreement, the Collateral Documents or
the other Loan Documents or discharge or release the lien or priority of the
Collateral Documents or the other Loan Documents.  Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Credit Agreement, the Collateral Documents, the other Loan Documents
or instruments securing the same or the other Loan Documents, which shall remain
in full force and effect, except to any extent modified hereby or by instruments
executed concurrently herewith.  Nothing implied in this Amendment, the Credit
Agreement, the Collateral Documents, the other Loan Documents or in any other
document contemplated hereby or thereby shall be construed as a release or other
discharge of any of Borrower or any other Covered Party from any of its
obligations and liabilities as a “Borrower,” or “Covered Party,” under the
Credit Agreement, the Collateral Documents or the other Loan Documents.  Each of
the Credit Agreement, the Collateral Documents and the other Loan Documents
shall remain in full force and effect, until (as applicable) and except to any
extent modified hereby or in connection herewith.

 

SECTION 6.                            Expenses.  The Borrower agrees to pay and
reimburse the Administrative Agent for all its reasonable out-of-pocket costs
and expenses incurred in connection with the preparation and delivery of this
Amendment, and any other documents prepared in connection herewith and the
transactions contemplated hereby, including, without limitation, the reasonable
fees and disbursements of one firm of counsel to the Administrative Agent in
accordance with the terms in the Credit Agreement.

 

SECTION 7.                            Counterparts.  This Amendment may be
executed in any number of counterparts by the parties hereto (including by
facsimile and electronic (e.g. “.pdf”, or “.tif”) transmission), each of which
counterparts when so executed shall be an original, but all the counterparts
shall together constitute one and the same instrument.

 

SECTION 8.                            GOVERNING LAW.  THIS AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Remainder of page intentionally left blank.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered by their proper and duly authorized officers as of the day and
year first above written.

 

 

iSTAR INC., as the Borrower

 

 

 

 

 

 

 

By:

/s/Geoffrey M. Dugan

 

 

Name: Geoffrey M. Dugan

 

 

Title: General Counsel and Secretary

 

Signature Page to Second Amendment to Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Authorized Signatory

 

 

Name:

 

 

Title:

 

Signature Page to Second Amendment to Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.,

 

as a Bank

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Second Amendment to Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC,

 

as a Bank

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Second Amendment to Revolving Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as a Bank

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Signature Page to Second Amendment to Revolving Credit Agreement

 

--------------------------------------------------------------------------------